Case 2:19-cv-01264-CAS-RAO Document 1 Filed 02/20/19 Page 1 of 17 Page ID #:1



  1   Brandon C. Fernald (SBN 222429)
  2   brandon@fernaldlawgroup.com
      FERNALD LAW GROUP APC
  3   510 West Sixth Street, Suite 700
  4   Los Angeles, California 90014
      Telephone: 323.410.0320
  5   Facsimile: 323.410.0330
  6
      Richard C. Weinblatt (PHV to be submitted)
  7   weinblatt@swdelaw.com
  8   Stamatios Stamoulis (PHV to be submitted)
      stamoulis@swdelaw.com
  9   STAMOULIS & WEINBLATT LLC
10    800 N. West Street, Third Floor
      Wilmington, DE 19801
11    Telephone: 302.999.1540
12    Facsimile: 302.762.1688

13    Attorneys for Plaintiff
14    EHIERARCHY LLC
15
16                       UNITED STATES DISTRICT COURT
17                      CENTRAL DISTRICT OF CALIFORNIA
18                            WESTERN DIVISION

19
20    EHIERARCHY LLC,

21                    Plaintiff,             Case No.

22                                           JURY TRIAL DEMAND
23    QNAP INC.,

24                    Defendant.

25
26
27
28
Case 2:19-cv-01264-CAS-RAO Document 1 Filed 02/20/19 Page 2 of 17 Page ID #:2



  1
                                            COMPLAINT
  2
              For its Complaint, Plaintiff eHierarchy LLC ("eHierarchy"), by and through
  3
       the undersigned counsel, alleges as follows:
  4
                                           THE PARTIES
  5
              1.      eHierarchy is a Texas limited liability company with a place of business
  6
       located at 1400 Preston Road, Suite 400, Plano, Texas 75093.
  7
              2.      Defendant QNAP Inc. is a California company with, upon information
  8
       and belief, a place of business located at 168 University Parkway, Pomona, California
  9
       91768.
10
                                  JURISDICTION AND VENUE
11
              3.      This action arises under the Patent Act, 35 U.S.C. § 1 et seq.
12
              4.      Subject matter jurisdiction is proper in this Court under 28 U.S.C.
13
       §§ 1331 and 1338.
14
              5.      Upon information and belief, Defendant conducts substantial business
15
       in this forum, directly or through intermediaries, including: (i) at least a portion of
16
       the infringements alleged herein; and (ii) regularly doing or soliciting business,
17
       engaging in other persistent courses of conduct and/or deriving substantial revenue
18
       from goods and services provided to individuals in this district.
19
              6.      Venue is proper in this district pursuant to §§ 1391(b), (c) and 1400(b).
20
                                      THE PATENT-IN-SUIT
21
            7.     On November 8, 2011, U.S. Patent No. 8,055,692 (the "'692 patent"),
22
      entitled "Computer System For Automatic Organization, Indexing and Viewing of
23
      Information From Multiple Sources," was duly and lawfully issued by the U.S. Patent
24
      and Trademark Office. A true and correct copy of the '692 patent is attached hereto as
25
      Exhibit A.
26
              8.      eHierarchy is the assignee and owner of the right, title and interest in
27
       and to the '692 patent, including the right to assert all causes of action arising under
28
                                                   -2 -
Case 2:19-cv-01264-CAS-RAO Document 1 Filed 02/20/19 Page 3 of 17 Page ID #:3



  1
      said patent and the right to any remedies for infringement of it.
  2
                COUNT I – INFRINGEMENT OF U.S. PATENT NO. 8,055,692
  3
               9.    eHierarchy repeats and realleges the allegations of paragraphs 1 through
  4
      8 as if fully set forth herein.
  5
               10.   Without license or authorization and in violation of 35 U.S.C. § 271(a),
  6
      Defendant has infringed and continues to infringe at least claim 12 of the '692 patent
  7
      by making, using, importing, offering for sale, and/or selling systems and methods
  8
      of management of informational objects by a computer system, including, but not
  9
      limited to, Photo Station 5, because each and every element is met either literally or
10
      equivalently.
11
               11.   Upon information and belief, Defendant used Photo Station 5 via its
12
      internal use and testing in the United States, directly infringing one or more claims
13
      of the '692 patent.
14
               12.   More specifically and upon information and belief, Defendant's Photo
15
      Station 5 is a platform that allows a user to manage, browse and upload photos, create
16
      albums (such as Smart Albums), etc. stored on user's device (such as desktop, laptop,
17
      etc.).
18
19
20
21
22
23
24
25
26
27
28
                                                 -3 -
Case 2:19-cv-01264-CAS-RAO Document 1 Filed 02/20/19 Page 4 of 17 Page ID #:4



  1
  2
  3
  4
  5
  6
  7
  8
  9
10
11
12
13
      https://www.qnap.com/solution/home-multimedia/en-us/ ("Home Multimedia").
14
15
16
17
18
19
20
21
22
23
24
25
26
27
      https://www.qnap.com/solution/multimedia/en/photo.php ("Photo").
28
                                            -4 -
Case 2:19-cv-01264-CAS-RAO Document 1 Filed 02/20/19 Page 5 of 17 Page ID #:5



  1
  2
  3
  4
  5
  6
  7
  8
  9
10
11
12
13
      Home Multimedia.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           -5 -
Case 2:19-cv-01264-CAS-RAO Document 1 Filed 02/20/19 Page 6 of 17 Page ID #:6



  1
      https://www.qnap.com/en-
  2
      us/app_center/con_show.php?op=showone&internalName=PhotoStation&version=
  3
      5.4.5&down_1_name=TS-NASX86&jump_win=1&qts=4.3&seq=95.
  4
  5
  6
  7
  8
  9
10
11
12
13
14    Photo. Photo Station 5 accesses files and the associated metadata from NAS. QNAP

15    NAS supports EXT4 file system that has some reserved space (e.g., "partitions") for

16    storing the metadata, such as file type and size. EXT4 file system offers a better and

17    faster access to files and metadata as the system knows the location of the files and

18    their metadata instead of looking in complete storage.

19
20
21
22
23
24
25
26
27
28
                                                -6 -
Case 2:19-cv-01264-CAS-RAO Document 1 Filed 02/20/19 Page 7 of 17 Page ID #:7



  1
  2
  3
  4
  5
  6
  7
  8
  9
10
11
12
      Photo.
13
14
15
      https://www.qnap.com/en-us/how-to/tutorial/article/managing-photos-with-photo-
16
      station/ ("Tutorial").
17
18
19
20
21
22
23
24
25
26
27
28
                                             -7 -
Case 2:19-cv-01264-CAS-RAO Document 1 Filed 02/20/19 Page 8 of 17 Page ID #:8



  1
      https://www.qnap.com/en-us/how-to/faq/article/what-is-system-reserved-space/.
  2
  3
  4
  5
  6
  7
      https://opensource.com/article/17/5/introduction-ext4-filesystem.
  8
  9
10
11    https://opensource.com/article/17/5/introduction-ext4-filesystem.
12
13
14
      Id.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -8 -
Case 2:19-cv-01264-CAS-RAO Document 1 Filed 02/20/19 Page 9 of 17 Page ID #:9



  1
  2
  3
  4
  5
  6
  7
  8
  9
10
11
12
13
14
15
16
      Tutorial.
17
18
19
20
21
22
23
24
25
26
27    Id.
28
                                           -9 -
Case 2:19-cv-01264-CAS-RAO Document 1 Filed 02/20/19 Page 10 of 17 Page ID #:10



   1
   2
   3
   4
   5
   6
   7
   8
   9
 10
 11    Id. Photo Station 5 scans the media folders (e.g., "content source") specified by the
 12    user stored on the user's device and extracts files such as photos and their metadata.
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                - 10 -
Case 2:19-cv-01264-CAS-RAO Document 1 Filed 02/20/19 Page 11 of 17 Page ID #:11



   1
   2
   3
   4
   5
   6
   7
   8
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27    How to Manage Photos Stored in a QNAP NAS ("Manage Photos") at p. 4 (available

 28    at
                                            - 11 -
Case 2:19-cv-01264-CAS-RAO Document 1 Filed 02/20/19 Page 12 of 17 Page ID #:12



   1
       https://download.qnap.com/QPKG/GUIDE/Photo%20Station5_Tutorial_ENG.pdf).
   2
       The metadata associated with the photos scanned and extracted from the media files
   3
       also is extracted and saved along with the photos.
   4
   5
   6
   7
   8
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
       Tutorial.
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                - 12 -
Case 2:19-cv-01264-CAS-RAO Document 1 Filed 02/20/19 Page 13 of 17 Page ID #:13



   1
       Id. The extracted files (e.g., photos, images, etc.) are indexed and presented to the
   2
       user as a collection of the files (e.g., photos, images, etc.). Photo Station 5 allows a
   3
       user to create smart albums (e.g., "automatic generation of collection of contents") in
   4
       which the user can specify certain criteria (e.g., "user-defined key-phrase matching").
   5
       These criteria (such as date, tag, period, etc.) provided by the user are searched in the
   6
       metadata that contain such details about the files (e.g., images, photos, etc.) to find
   7
       matching results. The identified results are then provided to the user.
   8
   9
 10
 11
 12
 13
       Manage Photos at p. 4.
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                 - 13 -
Case 2:19-cv-01264-CAS-RAO Document 1 Filed 02/20/19 Page 14 of 17 Page ID #:14



   1
   2
   3
   4
   5
   6
   7
       https://www.youtube.com/watch?v=n_OYFO0xJ_8 at 0:57 of 1:49.
   8
   9
 10
 11
 12
 13
 14
 15
 16
 17    Id. at 1:00 of 1:49.
 18
 19
 20
 21
 22
 23
 24
 25
 26
       Id. at 1:08 of 1:49.
 27
 28
                                           - 14 -
Case 2:19-cv-01264-CAS-RAO Document 1 Filed 02/20/19 Page 15 of 17 Page ID #:15



   1
   2
   3
   4
   5
   6
   7
   8
   9
 10
 11
       Id. at 1:08 of 1:49.
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
       Manage Photos at p. 9.
 27
 28
                                           - 15 -
Case 2:19-cv-01264-CAS-RAO Document 1 Filed 02/20/19 Page 16 of 17 Page ID #:16



   1
   2
   3
   4
   5
   6
   7
   8
   9
 10
       Id. at 10.
 11
 12
 13
 14
 15
 16
 17
 18
       https://www.youtube.com/watch?v=n_OYFO0xJ_8 at 1:10 of 1:49.
 19
               13.   eHierarchy is entitled to recover from Defendant the damages sustained
 20
       by eHierarchy as a result of Defendant's infringement of the '692 patent in an amount
 21
       subject to proof at trial, which, by law, cannot be less than a reasonable royalty,
 22
       together with interest and costs as fixed by this Court under 35 U.S.C. § 284.
 23
       /////
 24
       /////
 25
       /////
 26
       /////
 27
       /////
 28
                                                - 16 -
Case 2:19-cv-01264-CAS-RAO Document 1 Filed 02/20/19 Page 17 of 17 Page ID #:17



   1
                                            JURY DEMAND
   2
             eHierarchy hereby demands a trial by jury on all issues so triable.
   3
                                      PRAYER FOR RELIEF
   4
             WHEREFORE, eHierarchy requests that this Court enter judgment against
   5
       Defendant as follows:
   6
             1.     An adjudication that Defendant has infringed the '692 patent;
   7
             2.     An award of damages to be paid by Defendant adequate to compensate
   8
       eHierarchy for Defendant's past infringement of the '692 patent and any continuing
   9
       or future infringement through the date such judgment is entered, including interest,
 10
       costs, expenses and an accounting of all infringing acts including, but not limited to,
 11
       those acts not presented at trial;
 12
             3.     A declaration that this case is exceptional under 35 U.S.C. § 285, and
 13
       an award of eHierarchy's reasonable attorneys' fees; and
 14
             4.     An award to eHierarchy of such further relief at law or in equity as the
 15
       Court deems just and proper.
 16
 17    Dated: February 20, 2019                Respectfully submitted,
 18                                            FERNALD LAW GROUP APC
 19                                            By /s/ Brandon C. Fernald
                                                      Brandon C. Fernald, Esq.
 20
                                               Attorneys for Plaintiff,
 21                                            EHIERARCHY LLC
 22
 23
 24
 25
 26
 27
 28
                                                 - 17 -
